Citation Nr: 1210394	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  97-00 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a temporary total evaluation under 38 C.F.R. § 4.30, based upon convalescence from May 2003 lumbar spine injections.

2.  Entitlement to a compensable rating for cervicitis and vaginitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to August 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2003 and November 2004 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The claims have since been transferred to the RO in Phoenix, Arizona.

The Veteran appeared and testified at a personal hearing in August 2004 before the undersigned Veterans Law Judge sitting in Houston, Texas.  A transcript of the hearing is contained in the record.

The appeal regarding entitlement to a temporary total evaluation based upon convalescence was previously before the Board in March 2006 and February 2008.  The Board remanded the claim so that treatment records could be requested, and work absentee notes could be requested.  The case has been returned to the Board for further appellate consideration.

The issue of entitlement to a compensable rating for cervicitis and vaginitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran did not undergo surgery in May 2003.  Following a series of epidural steroid injections to the lumbar spine in May 2003, the Veteran did not require at least a one-month period of convalescence, did not experience severe postoperative residuals, or require for an extended period therapeutic immobilization by cast, the necessity for house confinement, or use of a wheelchair or crutches due to prohibition of regular weight-bearing.


CONCLUSION OF LAW

The criteria for a temporary total evaluation based upon convalescence from May 2003 lumbar spine injections have not been met.  38 U.S.C.A. § 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 4.30 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

In this case, the Veteran was provided the information and evidence needed to substantiate and complete a claim for a temporary total disability evaluation, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain in August 2003.  In a July 2006 letter, the RO provided the Veteran with notice of how disability ratings and effective dates are determined.  Although these notifications were sent after the initial unfavorable decision in June 2003, the error was cured through readjudication of the claim in January 2011.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  In sum, there is no evidence of any VA error in notifying or assisting her that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c). 

Laws and Regulations

Under applicable criteria, a total disability rating will be assigned, effective from the date of a hospital admission and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge, if the hospital treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  See 38 C.F.R. § 4.30(a). 

In Felden v. West, 11 Vet. App. 427, 430 (1998), the Court, citing Dorland's Illustrated Medical Dictionary 374 (28th ed. 1994), defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  The Court also defined recovery as "the act of regaining or returning toward a normal or healthy state."  Id., citing Webster's Medical Desk Dictionary 606 (1986).  

In other words, the purpose of a temporary total evaluation pursuant to 38 C.F.R. § 4.30 is to aid the veteran during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation.  Simply stated, it is not an increased rating claim. 

The Court has also determined that the inability to return to any employment indicates a need for continuing convalescence under 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296 (1995). 

Factual Background

In this case, service connection has been established for lumbosacral disc bulging with sacroiliitis and sciatica.  This lumbar spine disorder is currently rated 60 percent disabling.  The Veteran claims she is entitled to a temporary total evaluation based on convalescence from epidural steroid injections (ESI)s to her spine, administered in May 2003.  She filed her claim for service connection on May 9, 2003, following her first injection.  Initially, she sought the temporary total for the month of May based upon this one injection.  She subsequently had two additional ESIs in May 2003 and later argued that the time required for her to recover from one injection did not allow her to return to work prior to the next sequential injection.  Thus, she argues, the series of injections combined with the time required to heal between each caused her to be unable to return to work during May 2003. 

The claims file contains an April 2003 letter from a registered nurse from the Kelsey Seybold Clinic showing the Veteran was scheduled for a procedure on May 1, 2003.  The note states the Veteran would be unable to return to work following the procedure, but that she would be able to return to work the following day. 

On May 1, 2003, the Veteran underwent a lumbar epidural steroid injection (ESI) for fluoroscopy at the Kelsey Seybold Clinic.  The "operative report" described the procedure as insertion of a 3- 1/2 inch, 18-gauge Tuohy needle into the epidural space between L4-L5.  Following confirmation of entry into the epidural space, Dr. A.M. injected saline containing Depo-Medrol.  Next, a spinal needle was inserted into the right piriformis muscle, and the muscle was injected with bupivacaine containing triamcinolone.  According to operative records, the Veteran was discharged home less than two hours after she arrived for treatment.

On May 9, 2003, Dr. A.M. (from Kelsey Seybold Clinic) faxed a statement to the Veteran's employer notifying him that the Veteran would undergo epidural steroid injections on May 15 and 29, 2003 (both dates are Thursdays).  Dr. A.M. described the injections as "outpatient procedures," and noted that the Veteran would need to be excused from work "until the following Monday for each of these dates."  

The Veteran was seen by chiropractor R.S. on May 5, 8, and 21, 2003.  She stated she "felt good" following her first ESI, but had increased pain after attempting to "do too much" the following day.  She was able to "tolerate activities of daily living better" following her second ESI.

On May 27, 2003, the Veteran sought private treatment for acid reflux.  The claims file also contains records that she was a "no show" for appointments with Kelsey Seybold on the 12th and 22nd of May.  

VA treatment records show the Veteran was seen in Mental Health on May 19, 2003, following a referral from Pain Management.  On May 21st she was seen for aquatic therapy.  On May 22nd she had a session of psychotherapy (noted as a pain consultation).  She had another consultation with aquatic therapy on May 28th.  

In December 2003, the Veteran sought an ESI through the VA, stating that she experience good pain relief for 6 months following injections in May 2003.

In August 2004, the Veteran testified that she was seeking a temporary total evaluation for the month of May in 2003, due to convalescence "meaning confinement at home," due to the inability to return to work.  She testified "the doctor had given [her] eventually a week off, and [she] came back to work two days out of that week, [and] ended up [unable] to drive," so then she received a doctor's note to take off another week of work.  She stated she had spinal headaches in addition to the procedures, but there is some confusion in her testimony whether the headaches followed the May 2003 series of injections or injections she received in 2004.  She indicated she had missed work most of the month of May, except for "a couple days."  She stated Dr. A.M. had provided her with a note that she would need to miss work for most of the month of May.  She then continued to say she missed more work in 2004, and was provided a note she needed to be off work in 2004 by a VA physician.  During the hearing the Veteran's representative noted that the injections were "not surgery per se."

The claims file does contain an April 2002 letter from Dr. S.K.N. that the Veteran would need two weeks of recovery for a necleoplasty.  A subsequent letter in July 2002, indicated she could return to work.  The Veteran received a temporary total evaluation based on convalescence for this period of time.

In an April 2009 statement, the Veteran reported she was providing "doctor notes authorizing [her] absence from work for [her] ESI in May 2003 treatment and [her] employer's leave statements reflecting such absence under the leave transfer program."  Attached to the April 2009 statement were notes of scheduled appointments from Dr. R.S. (chiropractor) for May 5, 8, and 12, 2003, and requests from the Veteran for time off work for May 1, 2, 5, 8, 15, 16, 19, 29, and 30, 2003.  She requested 8 hours of leave (the entire day off) for all days except the 8th (3 hours) and 19th (4 hours).  

Additionally, the Veteran provided a spreadsheet of the annual and sick leave she actually used during 2003.  The spreadsheet reflects that she worked the week of May 5-9, and also on May 13, 14, 20, 21, 22, 23, and 26 of 2003.  She was absent for 4 1/2 hours on the 19th and 1 1/2 hours on the 28th according to the spreadsheet.

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what she experienced, such as pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)

Here, the Board finds the Veteran is less than credible in her statements regarding convalescence following epidural spinal injections.  Her August 2004 testimony was confusing, and although she was questioned about her May 2003 injections and possible convalescence, she brought up injections she received in 2004, and possibly complications from 2002.  She additionally testified she had only worked "a couple" of days in May 2003, when she in fact had worked more than 12 days.  She filed her claim for convalescence on May 9, 2003, prior to her second two injections, and at a time when she had just completed an entire week of work.  A May 2006 private treatment record from the New Spine Center noted that the Veteran was questionably exaggerating her symptoms.  

The evidence reflects that a temporary total rating based upon convalescence following the Veteran's three May 2003 epidural steroid injections is not warranted.  First, there is no indication that the Veteran underwent surgery in May 2003.  While the May 1, 2003 injection was described in an "operative report," the description, as well as the name of the procedure, is clearly of an "injection."  Dorland's Illustrated Medical Dictionary (31st ed. 2007) defines surgery as "the work performed by a surgeon," and operation as "any act performed with instruments or by the hands of a surgeon; a surgical procedure."  An "injection" is defines as "the act of forcing a liquid into a part, as into the subcutaneous tissues, the vascular tree, or an organ," or as "a substance so forced or administered."  Dr. A.M. noted that the injections were "outpatient procedures," and the Veteran's representative noted they were not "surgery per se."  The Veteran had a needle inserted into her spine and a fluid was administered through that needle.  This action is clearly an injection and not a surgery; there were no surgical instruments used and the Veteran's skin was punctured and not cut open.  The Board finds that the May 2003 injections were not surgeries, and thus do not apply under 38 C.F.R. § 4.30.

Even assuming, arguendo, the injections could be seen as surgery, there is no indication the Veteran had a period of convalescence equal to at least one month.  She was able to perform her normal level of activities of daily living, aquatic therapy, and to return to work for at least half of May 2003.  Although she indicated that her lumbar spine pain returned following the first injection, she did note some relief following the second and third injections for a period of six months.  There is no indication the injections themselves caused additional difficulties.  The Veteran complained of headaches, which she attributed to the injections, but a September 2003 VA examiner found that her headaches were not related to her lumbar spine (the VA examination was undertaken secondary to a claim of entitlement to service connection for headaches).  Additionally, she was released from the clinic within two hours of her arrival for her May 1, 2003 injection.  Likewise, she only required routine follow-up appointments regarding her lumbar spine, and no additional appointments as a direct result of her injections.  Her physician noted that she would need 6 days away from work, at most, due to the three injections-one day for the procedure, and one day to recover.  Thus, the evidence reveals the Veteran required very little, if any, convalescence following the injections, and certainly not one month convalescence required by 38 C.F.R. § 4.30.  

Furthermore, the Veteran did not experience any severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches, and did not require any immobilization by a cast. 

VA and private treatment records show that the Veteran was indeed not house bound in May 2003 as she reported to aquatic therapy, psychotherapy and chiropractic appointments.  These appointments necessitated her taking some additional leave from work.  While these appointments related to the Veteran's service-connected lumbar spine, they were not directly related to healing from her spinal injections.  

While the claims file does not contain any Kelsey Seybold Clinic discharge instructions following her May 2003 injections, it does contain September 2007 VA discharge instructions for the identical procedure.  Discharge instructions indicated the Veteran could perform physical activity "as tolerated," without limitation in weight-bearing, lifting, mobility, driving, bathing, sexual activity, and she was informed she could return to work.

Notably, the claims file does not contain the "operative reports" for the May 15 and 29, 2003 injections.  In November 2003, the RO requested all treatment records from May 15, 2003 to October 16, 2003.  Kelsey Seybold Clinic provided records from as early as April 2003 and as late as November 2003, but operative reports from the dates of her injections were not contained in the records.  In July 2006, the Appeals Management Center requested that the Veteran provide all records available regarding her May 2003 injections, and she singularly provided evidence of the May 1, 2003 injection.  In August 2008, the RO requested records regarding the Veteran's lumbar spine disorder from 2002 to 2007.  Those records were provided, but do not contain operative reports.  In a May 2008 statement, the Veteran indicated she was "removed" from Kelsey Seybold due to "conduct and misunderstanding."  She stated that the clinic was "uncompassionate and discriminated against" her.  The Board finds, however, that a determination can be made without the additional reports because there is sufficient evidence to show that the Veteran did not require convalescence and did not experience any severe "post-operative" residuals.  Likewise, with the operative report for the first ESI, the Board was able to determine that ESIs are injections and not surgeries.

In explanation, the record shows that (1) the Veteran was able to return to her prior level of daily activities, appointments and work (for more than two weeks)in May 2003; (2) the Veteran has made no statements of complications following the May 15 and 29, 2003 injections; (3) other treatment records from the dates surrounding the missing dates do not indicate complications (and actually indicate improvement); (4) doctors notes providing excuses from work are limited to time off for appointments; and (5) the record contains the May 1, 2003 operative report (upon which the Veteran based her claim). As the injections are not surgery, and as the record shows that she did not have a period of convalescence as she was able to work more than half of the month of May 2003, the Veteran's claim could not legally meet the requirements of 38 C.F.R. § 4.30 even if the claim were remanded for the additional records.

For the foregoing reasons, the record does not provide a basis for a temporary total evaluation under 38 C.F.R. § 4.30, based upon convalescence from May 2003 lumbar spine injections.  As the Board finds that the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See Schoolman v. West, 12 Vet. App. 307, 311 (1999). 


ORDER

Entitlement to a temporary total evaluation under 38 C.F.R. § 4.30, based upon convalescence from May 2003 lumbar spine injections is denied.


REMAND

The Board notes that the Veteran has not yet received a statement of the case after her submission of a timely notice of disagreement from the November 2004 decision continuing a noncompensable rating for cervicitis and vaginitis.  The Veteran has indicated her desire to appeal the assigned evaluation.  Thus, because the Veteran has filed a notice of disagreement in December 2004, a remand to the RO is necessary in order for the RO to issue a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a Statement of the Case as to the issue of entitlement to a compensable evaluation for cervicitis and vaginitis.  The Statement of the Case should be sent to the latest address of record for the Veteran.  Inform the Veteran that she must file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b)(2011). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


